Exhibit 10.1

 

UNITED STATES OF AMERICA
DEPARTMENT OF THE TREASURY
COMPTROLLER OF THE CURRENCY

 

In the Matter of:

Atlantic Coast Bank

Jacksonville, Florida

)
)
)

Terminates

Order# AA-EC-12-104

 

ORDER TERMINATING THE CONSENT ORDER

 

WHEREAS, in an effort to protect the depositors, other customers and
shareholders of Atlantic Coast Bank, Jacksonville, Florida (“the Bank”), and to
ensure the Bank's operation in a safe and sound manner and in accordance with
all applicable laws, rules and regulations, the Bank, by and through its duly
elected and acting Board of Directors, consented to the issuance of a Cease and
Desist Order (“Order”) dated August 10, 2012, Order# AA-EC-12-104, against the
Bank by the Comptroller of the Currency of the United States of America
(“Comptroller”); and

 

WHEREAS, the Comptroller believes that the protection of the depositors, other
customers and shareholders of the Bank as well as the Bank's operation in
accordance with all applicable laws, rules and regulations, do not require the
continued existence of said Order because the Bank has attained compliance with
the Order;

 

NOW, THEREFORE, the Comptroller directs that the Order dated August 10, 2012, be
and it hereby is, TERMINATED.

 

IN TESTIMONY WHEREOF, the undersigned, designated by the Comptroller as his
authorized representative, has hereunto set his hand.

 



/s/ Steven D. Jacobs   03/26/2015 Steven D. Jacobs   Date Director for Special
Supervision    



 



 

